DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment
The ‘Amendment’, filed 12 January 2022, has been ENTERED and the allegations/arguments presented have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-53 are canceled.
	
Terminal Disclaimer
The ‘Terminal Disclaimer’, filed 12 January 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,953,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Double Patenting, U.S. Patent No. 9,953,141’ found in the ‘Final Office Action’, mailed 21 October April 2021, the ‘Amendment’ (p7), filed 12 January 2022, alleges/argues a ‘Terminal Disclaimer’ disclaiming additional term over U.S. Patent No. 9,953,141 is submitted. In view of the acceptance of the ‘Terminal Disclaimer’, filed 12 January 2022, the ‘Double Patenting’ over U.S. Patent No. 9,953,141 is withdrawn.
The most relevantly identified reference is U.S. Patent Application Publication No. 2009/0068062 (see ‘Information Disclosure Statement’, filed 26 March 2018; “JAFARI”). JAFARI discloses a method and system for the detection of analytes in a sample. As persuasively argued in the ‘Amendment’ (p8-9), filed 02 July 2021, the word “if” is removed from all claims and, therefore, all of the features currently recited in the claims should be given patentable weight. Specifically, JAFARI fails to teach or suggest a method comprising receiving an order to process biological samples in a pre-analytical instrument and an analytical instrument; creating a worklist that includes a sample identified and an assay protocol assigned to each of the biological samples; instructing a user interface to display information in the worklist; and monitoring the pre-analytical instrument and the analytical instrument during the processing of the biological samples where monitoring comprises “identifying one or more biological samples that are not being processed by the pre-analytical instrument or the analytical instrument in accordance with the assay protocols associated with those biological samples in the worklist; instructing the user interface device to display an error notification, wherein the error notification provides at least one sample identifier associated with at least 
In view of the ‘Terminal Disclaimer’, filed 12 January 2022, along with the presented allegations/arguments in the ‘Amendment’, filed 12 January 2022, the rejections found in the ‘Final Office Action’, mailed 21 October 2021, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 54-76 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571) 270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636